ROSS and HUNT, Circuit Judges
(concurring). The bill shows on its face that it was brought to obtain a decree adjudging the grant forfeited, restoring the title to the United States, and confirming and quieting it as against any right, title, interest, or claim by or on behalf of the defendant to the suit, or any person claiming or to claim under it, and meanwhile to restrain the defendant from selling, conveying, or in any manner encumbering any of the land.
But the bill also contained a prayer for such other and further relief as the equity of the case should require, and while the court below very properly, in our opinion, in view of the fact that the record shows that ffie grant had been fully earned by the building of the road with- . in the time fixed by the grant, and many years before the bringing of the suit, refused to decree a forfeiture of any of the land, but enjoined the defendant, its officers and agents, from selling or malting any disposition thereof, or of the timber, materials, or other deposits thereon or therein “until Congress shall have a reasonable opportunity to make .provision by legislation for the disposition of said lands, timber, mineral or other deposits in accordance with such policy as Congress may deem fitting under the circumstances, and at the same time secure to the defendant all the value that the granting act conferred upon the state of Oregon or the Wagon Road Company,” with a provision to the effect that should Congress fail to act in the premises within a stated period the defendant might apply to the court for a modification of the decree, the court reserving jurisdiction for that purpose. The main basis of the court’s ruling, as appears from its opinion, was the decision of the Supreme Court in the case of Oregon & Cal. R. R. v. United States, 238 U. S. 393, 35 Sup. Ct. 908, 59 L. Ed. 1360. A careful examination of the opinion in that case satisfies us that its doctrine, applied to the facts of the presént case, authorized and required the decree that was entered by the court below, which was permissible under the prayer for general relief.
The grant in question being made “upon the condition that the lands shall be sold to any one person only in quantities not greater than one quarter section, and for a price not exceeding two dollars and fifty cents per acre” (section 1, Act of March 3, 1869), and the grant being a law as well as a grant, bona fide purchasers must be held to have taken with notice of it, especially as the state of Oregon, in transferring the grant to the Wagon Road Company, in express terms did so “upon the conditions and limitations” stated therein. In respect to the former .suits brought by the government regarding some of these lands, we concur in what is said in the opinion.